Citation Nr: 0616429	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  04-27 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than January 14, 
1999 for the award of service connection for post-traumatic 
stress disorder (PTSD)



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD


J. Connolly Jevtich, Counsel

INTRODUCTION

The veteran honorably served on active duty from March 1968 
to April 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO awarded service connection for 
PTSD, rated as 70 percent disabling, and assigned an 
effective date of January 14, 1999.  The veteran asserts that 
he warrants an earlier effective date.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
in a March 21, 1986 rating decision; the veteran did not 
thereafter perfect an appeal.  

2.  On December 1, 1998, the RO received a statement from the 
veteran in which he indicated that he was seeking service 
connection for PTSD; this statement is accepted as a claim to 
reopen service connection for PTSD.

3.  There is no correspondence from the veteran dated between 
the March 21, 1986 rating decision and prior to December 1, 
1998, establishing an informal or formal claim of service 
connection for PTSD; medical records dated between the final 
March 21, 1986 rating decision and prior to December 1, 1998, 
do not constitute informal claims for compensation for PTSD 
since service connection was not in effect for PTSD.

4.  In a December 2003 rating decision, the RO awarded 
service connection for PTSD, and assigned an effective date 
of January 14, 1999, based on January 14, 1999 
correspondence.  



CONCLUSION OF LAW

1.  The March 21, 1986 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2005); 38 C.F.R. § 20.1103 (2005).

2.  The legal criteria for an effective date of December 1, 
1998, but no earlier, for service connection for PTSD, have 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).

A letter dated in January 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The January 2004 letter told the claimant to 
provide any relevant evidence in the claimant's possession.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letter was not 
sent prior to the initial adjudication of the claimant's 
claim, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice, the claim 
was readjudicated, and a statement of the case (SOC) was 
provided in May 2004.  

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  

The RO denied entitlement to service connection for PTSD in a 
March 21, 1986 rating decision.  The veteran submitted a 
notice of disagreement and was issued an SOC.  He did not 
thereafter perfect his appeal.  The March 21, 1986 rating 
decision which denied service connection for PTSD is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 
20.1103 (2005).

In May 1998, the veteran requested copies of certain medical 
and other records.  He did not express any intent to claim 
service connection for PTSD in that correspondence.  He was 
sent the requested information in July 1998.  In 
November 1998, the veteran again requested records.  He did 
not express any intent to claim service connection for PTSD 
in that correspondence.  The veteran had already been sent 
requested records.  

On December 1, 1998, VA received correspondence from the 
veteran via his congressman's office.  The veteran 
essentially indicated that had been mistreated by VA and his 
benefits had been unjustly denied.  He stated that he had 
been suffering from PTSD since 1972, but had never received 
any benefits.  He indicated that he had medical records to 
prove it, but VA would not give him any compensation, only 
excuses for why he was not getting compensation.  On January 
14, 1999, correspondence was received from the veteran's 
representative in which it was requested that his claim be 
reopened.  In March 1999, he was afforded a VA examination, 
but a diagnosis of PTSD was not rendered.  

In an August 1999 rating decision, service connection for 
PTSD was denied.  The veteran appealed.  Thereafter, VA 
medical records were obtained and the veteran was afforded a 
VA examination.  The additional VA medical evidence included 
a VA hospitalization report dated from March 24, 1986 to 
March 31, 1986, in which the veteran was diagnosed as having 
PTSD as well as current VA medical records showing that the 
veteran had PTSD.  

The veteran is a combat veteran, stressors were therefore 
conceded, and the veteran currently has a diagnosis of PTSD.  
As such, service connection was granted.  The assigned 
effective date was based on the January 14, 1999 
correspondence from the veteran's representative.  This was 
considered to be the date of the reopened claim of service 
connection.  

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later. 38 C.F.R. § 3.400.  In cases involving direct 
service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id; Spencer v. Brown, 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994).  When a claim is denied, and the claimant fails to 
timely appeal that decision by filing a notice of 
disagreement within the one-year period prescribed in 38 
U.S.C.A. § 7105(b)(1), that decision becomes final and the 
claim may not thereafter be reopened or allowed, except upon 
the submission of new and material evidence or a showing that 
the prior final decision contained clear and unmistakable 
error.  See 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 38 
C.F.R. § 3.105 (2005).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA. 38 U.S.C.A. 
§ 5101(a).  A "claim" is defined broadly to include a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 
199 (holding that 38 C.F.R. § 3.155(a) does not contain the 
word "specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  An 
application is defined as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999), (an expressed intent to claim benefits must be in 
writing in order to constitute an informal claim; an oral 
inquiry does not suffice).

Further, once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization by VA or the uniformed services can be 
accepted as an informal claim for benefits.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  These provisions apply only when 
such reports relate to examination or treatment of a 
disability for which service connection has been previously 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); 
see also 38 C.F.R. § 3.155(a).  

In analyzing the last sentence of 38 C.F.R. § 3.157(b)(1), 
the Board observes that the regulation contain two 
alternative requirements.  The first is that the VA medical 
reports must refer to examination or treatment of a 
disability for which service connection has previously been 
established.  This comports with the first criterion in the 
first sentence of subsection (b); that a formal claim for 
compensation must have been allowed.  The other alternative 
criterion of 38 C.F.R. § 3.157(b)(1) is that a claim 
specifying the benefit sought is received within one year 
from the date of the VA medical record.  This clearly applies 
to disabilities other than those for which service connection 
has been established.  However, this last sentence must be 
interpreted in light of the rest of the subsection.  The 
first sentence of subsection (b) states an initial 
requirement, either that a formal claim for compensation must 
have been allowed or that a formal claim for compensation has 
been denied by reason that the disability is not compensable 
in degree.  The last sentence of sub-subsection (b)(1) 
clarifies that the medical reports must relate to the 
disability for which service connection has been established 
or that a claim be submitted within the year.  This last 
phrase clearly refers to disabilities for which service 
connection has not been established, but it is also subject 
to the restriction in the beginning of the subsection, that 
it be a disability for which service connection has been 
denied because it is not disabling to a compensable degree.

The veteran's claim was denied in a March 21, 1986 rating 
decision which became final because the veteran failed to 
perfect an appeal.  Thereafter, there is no formal 
correspondence from the veteran until December 1, 1998 in 
which he specified that he was seeking compensation for PTSD 
which may constitute a new claim.  Although the RO found that 
the initial correspondence was dated in January 1999, the 
Board accepts the earlier December 1, 1998 correspondence as 
a new claim.  Dated between the March 21, 1986 rating 
decision and the December 1, 1998 correspondence are VA 
medical records.  

The Board notes that the effective date cannot go back to 
when the veteran initially filed his claim for VA benefits 
for PTSD in 1985.  The Court held that the rule of finality 
regarding an original claim implies that the date of that 
claim is not to be a factor in determining an effective date 
if the claim is later reopened.  The Court held that the term 
"new claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii), 
means a claim to reopen a previously and finally denied 
claim.  See Sears v. Principi, 16 Vet. App. 244, (2002); see 
also Livesay v. Principi, 15 Vet. App. 165, 172  (2001) 
(holding that the plain meaning of § 5110 to be that "the 
phrase 'application therefore' means the application which 
resulted in the award of disability compensation that it to 
be assigned an effective dated under section 5110."); Cook v. 
Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming 
assignment of an effective date for a service-connection 
award based upon the reopened claim as the date on which the 
veteran "first sought to reopen his claim").  Accordingly, 
the veteran is not entitled to an effective date back to 1985 
when he initially filed a claim for service connection for 
PTSD.

With respect to any medical records dated prior to December 
1, 1998, these records post-dated the March 21, 1986 final 
rating decision.  Thus, it is clear that such records may 
only form the basis of an informal claim for service 
connection in cases in which service connection had 
previously been denied on the basis that the disability was 
not compensable in degree.  This was not the basis of the 
March 21, 1986 denial.  See Brannon; Lalonde v. West, 12 Vet. 
App. 377, 382 (1999) (holding that "the effective date of an 
award of service connection is not based on the date of the 
earliest medical evidence demonstrating a causal connection, 
but on the date that the application upon which service 
connection was eventually awarded was filed with VA").

In conclusion, the Board finds that the evidence is supports 
an effective date of December 1, 1998, but no earlier, for 
service connection for PTSD.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt and 
applied that doctrine.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

An effective date of December 1, 1998 is granted for service 
connection for PTSD.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


